Citation Nr: 1728989	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  05-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION


The Veteran, who is the appellant, had active service in the United States Navy from April 1981 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision, in which the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, declined to reopen a previously denied claim for service connection for an acquired psychiatric disorder.

In July 2012, the Board reopened the previously denied claim for service connection for an acquired psychiatric disorder.  The RO then remanded that claim to the RO via the Appeal Management Center (AMC) in Washington, D.C. 

The Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge in May 2015.  A transcript of the hearing is of record.  

In November 2015, the Board remanded this matter for further development to include performing a VA examination to determine the etiology of any current psychiatric disorder.  The requested development complies with the directives of the Board remand and the matter is now ready for appellate review.  


FINDING OF FACT

The Veteran does not currently have an acquired psychiatric disorder that is etiologically related to service or to a service-connected disability or that is a superimposed disability on a personality disorder.  



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service; no additional disability was superimposed upon a personality disorder by service.  38 U.S.C.A. §§ 105, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.3, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

September 2003 and September 2012 letters provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, private treatment records, VA examination reports and opinions, and lay evidence, to include testimony.  No additional pertinent evidence has been identified by the claimant.

The Veteran was afforded VA examinations and opinions were obtained in conjunction with his claim.  The Board finds that the VA examination reports and opinions of record are adequate because they were performed by medical professionals, were based on a thorough examination of the record, to include VA examinations and documented and considered the Veteran's complaints and symptoms, and included adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Thus, the Board finds that no further examinations are necessary regarding the claim for service connection for a psychiatric disorder.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  He was also afforded the opportunity to appear and appeared at a personal hearing.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Personality disorders are by definition preexisting disorders.  A personality disorder is considered a congenital or developmental defect and is not subject to service connection under 38 C.F.R. § 3.303(c) (see also 38 C.F.R. §§ 4.9, 4.127) in the absence of superimposed disease or injury.  Personality disorders are not diseases or injuries for compensation; however, disability resulting from a mental disorder that is superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Court has also stated,  "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran maintains that he currently has a service-connectable psychiatric disorder, which either had its onset in service or is as a result of his service-connected disabilities.  

A review of the record reveals that at the time of the Veteran's April 1981 enlistment examination, normal psychiatric findings were reported.  On his April 1981 enlistment report of medical history, the Veteran denied a history of (or current) mental health symptoms or related treatment.  At the time of a May 1981 anti-submarine warfare examination, normal psychiatric findings were again reported.  On a Report of Medical History filled out at that time, the Veteran wrote, "I am in good health and tacking [sic] no medications at this time."  He denied a history of (or current) mental health symptoms or related treatment.

August 1981 service treatment records note that the Veteran was drinking hard liquor every other day and reported becoming intoxicated at least once a week.  In September 1981, the Veteran was noted to be vomiting and stumbling into the lockers and had done further damage to his shoulder.  He was suspected to have been on some type of drugs.  

In a May 1982 Emergency Care and Treatment Note, the Veteran was noted to have made suicidal gesture by taking 8 Flexeril 10 mg tabs that afternoon (med prescribed for dislocated shoulder).  The Veteran stated he wanted to die.  He was diagnosed at that time with severe reactive depression [with secondary] suicidal gestures.  Following a psychology consult, he was diagnosed with "Borderline Personality Disorder," "Alcohol Dependence, Continuous," and "Caffeinism."  A related note added, "...Pt states he wants to die. Blames self for friend's drowning - also upset about being on restriction (to lesser extent).  The history, as obtained from the Veteran and available records, was considered reliable.  The Veteran described numerous stressors including dislocated [right] shoulder, pain from a wound in his leg, restricted status [secondary] to a recent unauthorized absence (UA) and alleged harassment from the MAA force.  He impulsively ingested 8 Flexeril tablets for purposes which were unclear, but he states he wanted to stop the pain; and would die if he was 'lucky.'  Primary, he stated he wants out of USN.  He admitted to distress, chronic feelings of emptiness [and] loneliness, decreased libido and variably disturbed sleep.  He denied previous suicide attempts and denied suicidal ideation at present..."  The Veteran was noted to report "maternal abandonment when he was 6 years of age... father was a dentist in USN who didn't have time for the children... put them up for adoption... adopted as a group by a paternal cousin... He quit school in 11th  grade because "they weren't teaching me anything".  He was involved in frequent fights and was truant 20 plus days per year from 8th grade onward, but never suspended... He had, however, reportedly entered the Navy to avoid jail for an undetermined crime.  He was dropped from 'A' school for medical reasons, was aboard ship for and admitted to hospital for a shoulder problem and had been on LIMDU since.  He had a summary court martial pending for 3 counts of assault, 2 specs of disrespect [and] 2 specs of carrying an illegal weapon.  Additionally, he has a NJP pending for 3 weeks UA... He had used alcohol since age 12 [with] tolerance for 1/5 of rum [and] a history of 20-30 blackouts.  He consumed 15-20 cola drinks/day.  He had been evaluated psychiatrically twice in school [and] once since enlistment, but never treated.  Family history strong possibility for alcoholism but negative for mental illness [and] suicide..." It was concluded, "...If, on the basis of his performance or behavior, his command determines him to be unsuitable, there is no psychiatric contraindication to administrative action." 

A September 1982 Physical Evaluation Board diagnosed the Veteran as having a borderline personality disorder and continuous alcohol dependence and provided a medical discharge with no benefits.  

In his October 1982 Application for Compensation and Pension, the Veteran made no reference to any claimed mental health symptoms or diagnoses.

In November 1985, the Veteran reported having marital difficulties.  He was noted to be taking Librium.  In August 1986, the Veteran was hospitalized on a temporary detention order.  Prescreening information noted that at the time of the interview, the Veteran was asleep because of taking sleeping pills and therefore did not say much.  However, on two occasions he apparently turned his head and said, 'I didn't do it,' and 'She didn't do it.'  Apparently the Veteran had been having marital discord and the Veteran's wife was in jail on charges of allegedly killing her mother and for attempted murder of her mother's boyfriend.  When he stopped college, apparently he was employed at the Radford Arsenal, but according to him he lost his job because someone called his boss and told his boss that he was a 'terrorist'... He denied any hallucinations.  He was in the Navy at age 19 for one and a half years.  He noted that the police had arrested him prior to admission for alleged obstruction of justice, and he said that he believed someone was "trying to get him involved in the murder..." There was some suggestion he was exhibiting delusional thinking regarding an employee at the hospital.  He was discharged to Central State Hospital on Haldon, Cogentin, Dimetapp, and Restoril."  He was diagnosed with "Atypical psychosis" and "Mixed Personality Disorder." 

Treatment records associated with the claims folder also reveal that the Veteran had been diagnosed with schizoaffective disorder on several occasions during the appeal, with the Veteran's care provider at the correctional facility where he was housed in July 2012 diagnosing the Veteran as having schizoaffective disorder.  

In conjunction with his claim,  the Veteran was afforded a VA examination in January 2014.  At that time, the Veteran was diagnosed as having bipolar disorder, manic type, with psychotic features, in remission.  It was noted that the Veteran's symptoms were not interfering with occupational and social functioning, nor did they require continuous medication.  The examiner observed that the reports indicated that the Veteran had symptoms likely consistent with bipolar disorder during the service, including agitation, sleep disorder, and self-injury.  He was abusing alcohol heavily.  He was treated for a self-inflicted leg wound, which he reported at the time to be to "ease the pain" of another injury (arm injury) suffered during his service.  He also took a handful of Flexeril "to ease the pain" and denied it to be a suicidal attempt.  He was noted to have begun abusing alcohol heavily during the service secondary to pain.  He assaulted three officers while intoxicated, then went AWOL to distance himself from his problems.  A Navy psychiatrist diagnosed the Veteran with borderline personality and alcohol dependence.  The examiner indicated that the Veteran's actions resulted in Court Martial.  Following his Discharge Under Honorable Conditions, the Veteran reported that his bipolar symptoms became apparent.  He assaulted his wife, and was described by her as 'angry and rambling.'  Alcohol use was heavy.  He was charged with a role in the murder of his mother-in-law, and was sent to Central State Hospital, where a psychologist diagnosed bipolar disorder with mixed personality features.  The Veteran indicated that he had been treated for bipolar disorder up until his incarceration, at which time a psychiatrist assessed him to be free of symptoms.  His medication was discontinued, and he had been symptom free and productive in his legal work since that time.  The examiner indicated that the Veteran did not evidence symptoms consistent with a major mental health disorder.  He opined that "This is an individual with a past history of psychotic and bipolar behaviors that have remitted in a controlled environment free of alcohol.  It is quite likely that symptoms were wholly or at least partially the result of chronic intoxication.  The medication for bipolar and psychotic symptoms had been discontinued over a long period of time with no recurrence of symptoms.  This does not appear to be an individual whose work life, socialization, judgment, or daily activities is impaired in any way by a mental health disorder." 

In a February 2014 VA examination report, the examiner opined that the Veteran's claimed 'acquired psychiatric disorder' was less likely than not due to, incurred in, or aggravated by his time in service or his service-connected right shoulder disability and right leg disabilities."  She noted that a review of the Veteran's medical treatment records from his time in the Navy did not reveal treatment for these issues.  He was seen in the emergency room when he took 8 Flexeril pills.  It was concluded that this was a suicide gesture; however, the Veteran stated that he was just trying to cope with the chronic pain he experienced.  Regarding the reported self-injury, the Veteran provided a variety of explanations for the lacerations seen and treated on his arm and his leg.  In one statement, submitted as part of his claim for mental disorders, he reported that he stabbed himself because he thought that snakes were crawling out of the ground and into his leg.  When admitted to the emergency room on January 8,1981, he told medical personnel he had been assaulted by an unknown assailant.  The note from that visit observed "pt. intoxicated, slurred speech, gregarious and loud."  In another Statement in Support of Claim, undated but marked as received on October 14, 1998, he stated 'I spoke with one of the Base Chaplains and revealed to him that I had been overcome by a sense of being incapable of experiencing physical pain. and taking a knife and cutting a 9 inch gash in my right leg as well as stabbing my left forearm...'  Elsewhere he explained the arm gash as resulting from accidental wounding when fellow service members were trying to wrestle the knife from him.  Given the Veteran's conflicting claims regarding this incident, it is impossible to conclude this was due to a psychotic episode..." 

The examiner noted that while in service, the Veteran was diagnosed with borderline personality disorder and alcohol dependence.  Behavior evidenced by the Veteran while in the service might be more consistent with these two diagnoses than with bipolar disorder, however, there was insufficient information in the record for the examiner to reliably make the diagnosis of borderline personality disorder.  The examiner also provided rationale for why such diagnoses might be more appropriate than the diagnosed bipolar disorder - stopping short of diagnosing such secondary to "insufficient information in the record."  The examiner concluded that the Veteran's historical diagnosis of bipolar disorder was not incurred in, caused by, or aggravated by military service, and that the Veteran did not have a current mental disability incurred in or caused by his service.  The examiner also characterized the Veteran's noted sleep impairment just prior to incarceration as being due to situational stressors but diagnosed insomnia "less likely than not incurred in or due to his time in the service." 

In November 2015, the Board remanded this matter for further development.  It noted the January 2014 and February 2014 examinations were unfavorable but also inadequate to decide the claim.  It observed that the initial examiner found the Veteran's mental health disorder, characterized as bipolar disorder with psychotic features, in remission, with symptoms insufficiently severe to cause impairment in functioning or to require continuous medication.  The Board further observed that the February 2014 examiner also found the bipolar disorder in remission and concluded that it did not then exist.  The Board observed that neither examiner contemplated treatment records showing that, during the course of this appeal, doctors diagnosed the Veteran with other psychiatric disabilities, primarily schizoaffective disorder, and prescribed medication for those disabilities.  The Board observed that the examiners noted that the Veteran had a history of mental health problems preceding service, but did not address whether such problems were aggravated during service.

The Board directed that an additional opinion be obtained.  The Board requested that the examiner review the file, particularly service treatment records showing no psychiatric abnormalities noted on entrance, an in-service suicide attempt, excessive alcohol use and intoxication, and a May 1982 report of psychiatric consultation, and post-service treatment records showing that, during the course of this appeal (from 2004 to 2007, possibly more recently), doctors diagnosed multiple psychiatric disabilities, sometimes characterized as in remission, but continued to prescribe medication for the disabilities.  The examiner was requested to note each psychiatric disability diagnosed during the course of this appeal, including during treatment visits dated from 2004.  The examiner was to accept as competent any reports of pre-service, service and post-service lay-observable mental health symptoms and acknowledge documented mental health difficulties during the course of this appeal, and then offer an opinion as to whether, since 2003, the Veteran had had a psychiatric disability that was at least as likely as not (50 percent or greater probability) related to his active duty, including the documented suicide attempt.  If not, the examiner was to offer an opinion as to whether any psychiatric disability diagnosed during the course of this appeal preexisted service and was aggravated therein, including as evidenced by the in-service suicide gesture.   If not, and acknowledging in-service and post-service complaints of depression secondary to the pain of his service-connected disabilities, the examiner was to offer an opinion as to whether any psychiatric disability diagnosed during the course of this appeal was proximately due to, the result of, or aggravated by, his service-connected right shoulder and leg disabilities.  If any psychiatric disability was found to be due to the Veteran's in-service alcohol abuse, the examiner was to explain why, during the course of this appeal, when the Veteran was incarcerated and had no access to alcohol, he continued to receive treatment for a psychiatric disability.

In October 2016, the requested opinion was obtained.  The examiner indicated that a complete review of the record had been performed and he rendered a diagnosis of Other Specified Personality Disorder (Antisocial and Borderline Traits).  The examiner stated that the Veteran's primary mental health condition was best conceptualized as an underlying personality disorder present prior to the Veteran's military service and not exacerbated by military service or service-connected conditions.  He noted specifically that the Veteran had clearly exhibited some long-standing personality traits better conceptualized as characterological versus clinical, which accounted for most all of his claimed "symptoms."  For example, the Veteran appeared to have a history of a failure to conform to social norms with respect to lawful behaviors; deceitfulness and attempts to con others for personal profit; impulsivity and failure to plan ahead; recurrent suicidal gestures; consistent irresponsibility as indicated by repeated failure to sustain consistent work; lack of remorse; a pattern of unstable and intense interpersonal relationships; affective instability due to a marked reactivity of mood; suspiciousness and paranoia most typically in the context of situational stressors; and (most notably) inappropriate and intense anger and difficulty controlling his anger.  He noted that each of these traits appeared through records to have first begun to develop prior to (or during) adolescence and most likely represented an underlying personality disorder (versus a clinical condition) - as was partly supported by available records including (but not limited to) some of the earliest records available for review suggesting these behaviors were evident pre-military, as well as records suggesting other providers had also considered such a diagnosis.  He noted, in fact, the Veteran's earliest military mental health treatment characterized his symptoms as characterological versus clinical.  This examiner also noted it was reasonably common for exposure to abuse in childhood to result in formation of problematic personality traits that did not present as clinical symptoms.  He indicated that while diagnoses of personality disorders were most accurate when they are based on multiple observations of the individual, the most recent mental health VA reviewer highlighted that "While in service the Veteran was diagnosed with borderline personality disorder and alcohol dependence.  Behavior evidenced by the Veteran while in the service might be more consistent with these two diagnoses than with Bipolar Disorder..." He noted that despite the examiner also writing "...there is insufficient information in the record for this examiner to reliably make the diagnosis of Borderline Personality Disorder" she provided a reasonable rationale for why such diagnoses might be more appropriate than the diagnosed bipolar disorder - stopping short of diagnosing such secondary to "insufficient information in the record."  

The examiner stated that a review of all available records revealed a clear and unmistakable enduring pattern of inner experience and behavior that deviated markedly from the expectations of the individual's culture and manifested cognitively, affectively, interpersonally, and related to impulse control.  This pattern was inflexible and pervasive, and lead to clinically significant distress and impairment in functioning.  Additional evidence in support of this diagnosis was the Veteran's ongoing mental health stability in a particularly regimented environment - only complaining of "symptoms" at times he appeared to be attempting to change his situation (e.g. secure a single-bed cell rather than having to share with a cell-mate).  Such a presentation directly coincided with typical Cluster B characterological traits (i.e. antisocial and borderline traits).  The examiner stated that based on all available information, as well as the diagnostic criteria that personality disorders "...can be traced back at least to adolescence or early adulthood," it was his opinion that the Veteran's Other Specified Personality Disorder (Antisocial and Borderline Traits) was present prior to the Veteran's military service (including since before 2003) and was not exacerbated by military service.  Furthermore, it was less likely than not that (less than 50% probability) the Veteran's diagnosed Other Specified Personality Disorder was incurred in, caused by, or aggravated by his military service or by his service-connected right shoulder and leg disabilities.   

As to the diagnosis of alcohol abuse in sustained remission, in a controlled environment, the examiner noted that the Veteran had a well-documented history of excessive alcohol use despite notable alcohol-related problems.  However, it appeared the Veteran had remained abstinent from alcohol for quite some time - largely due to his continued incarceration.  As such, a diagnosis of alcohol use disorder, in sustained remission, in a controlled environment, as defined by the DSM-5, was appropriate at the present time.  Provided the etiology, course, and type of the Veteran's alcohol-related symptoms, as based on notable collateral information suggesting the Veteran began drinking alcohol to excess when he was 12 years old, as well as evidence at the time of his military injury suggesting his alcohol use was excessive well before that which can be explained as merely an attempt to cope with notable pain, he opined that it was less likely than not (less than 50% probability) the Veteran's diagnosed alcohol use disorder was incurred in, caused by, or aggravated by his military service or by his service-connected right shoulder and leg disabilities. 

The examiner further indicated that due to the present remand request and historical diagnoses by mental health providers of bipolar disorder, atypical psychosis, and schizoaffective disorder (and similar), he thoroughly considered these diagnoses (and others) which may be present, may have manifested prior to service (other than the proffered Other Specified Personality Disorder), or manifested/diagnosed during the course of this appeal to include during treatment visits dated from 2004.  He stated that despite thorough review and consideration of the Veteran's self-report via submitted documentation and claims, information offered by collateral respondents, as well as detailed clinical opinions offered by treatment providers and past evaluators, he concluded all of the Veteran's previously identified mental health "symptoms" were better conceptualized as part of his underlying personality disorder (and possibly exacerbated by alcohol use and intoxication) and had never reached clinical significance warranting diagnosis of a clinical syndrome (e.g. Bipolar Disorder, Atypical Psychosis, or Schizoaffective Disorder).  He stated that regarding a diagnosis of Bipolar Disorder, there was no evidence to support the assertion the Veteran had ever experienced a manic, hypomanic, or depressive episode as defined by the DSM-5 (or the DSM-IV-TR).  Although he had been noted by providers to exhibit impulsivity, irritability and aggravation, feeling down or depressed, affective lability, and one instance (possibly) of suicidal gestures, the presentation of each of these symptoms was more consistent with characterological features versus clinical symptoms - as had often been noted by treatment providers.  Similarly, any previously identified psychotic-like symptoms required for diagnoses of atypical psychosis or a schizoaffective disorder had been either within the realm of a "transient and stress-related paranoid ideation or severe dissociative symptoms" typical of a borderline personality trait or in the context of extreme/excessive alcohol use with possible interactions between consumed alcohol and prescribed medications at times.  He noted that consistent with this formulation, the Veteran had only presented with any "psychotic-like" symptoms in the context of situational stressors, and he had gone long periods of time without any such symptoms despite a complete lack of psychiatric treatment.  The examiner was of the opinion that the Veteran did not meet criteria for a related clinical psychiatric disorder. 

This examiner concluded by noting that it was not uncommon for mental health providers to prescribe psychiatric medications to treat "symptoms" which were better conceptualized as characterological versus clinical or to mistake characterological features for clinical symptoms.  He noted that people experiencing problematic personality traits did not necessarily recognize their mental health issues as characterological and commonly described such symptoms using clinical terminology when presenting for mental health treatment.  In addition, psychiatric medications could result in someone experiencing an "improvement" in problematic personality traits, and providers often prescribed such medications in coordination with the subjective claims of the patient (e.g. claims of feeling calmer, less angry, or less paranoid).  This did not mean the Veteran had not had any difficulty from clinically derived (albeit subclinical) depression, simply that those symptoms did not independently meet criteria for a related diagnosis or were better conceptualized as an underlying personality disorder.  He indicated that it was quite possible (and common) that these depressive symptoms were a further extension of his identified (and diagnosed) problematic personality traits. 

The Board notes that as to the diagnosis of Other Specified Personality Disorder (Antisocial and Borderline Traits), service connection cannot be granted for this condition as personality disorders are not diseases or injuries within the meaning of the law.  As noted above, personality disorders are considered congenital or developmental defects and not diseases or injuries within the meaning of applicable legislation and, therefore do not constitute disabilities for VA compensation purposes.  Service connection can only be granted for additional disability resulting from a mental disorder that is superimposed upon the personality disorder.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82- 90, 55 Fed Reg. 45,711  (July 18, 1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

With regard to the Veteran's belief that he currently has a psychiatric disorder which was superimposed upon his personalty disorder, the Board finds that the such an opinion would fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, supra.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, consequently, the Veteran's opinion that purports to establish such a relationship is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that he currently has an acquired psychiatric disorder superimposed on his personality disorder.  In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  Here, the October 2016 examiner opined that the personality disorder was not incurred in, caused by, or aggravated by his military service.  The Board finds this to be probative evidence regarding the question of whether additional disability was superimposed upon the Veteran's personality disorder by service, and to be persuasive and conclusive evidence against this question.  The opinion was rendered after a thorough examination of the record, and the examiner provided detailed rationale as to the opinion that was rendered, citing to specific instances in the record to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

As to an acquired psychiatric diagnosis, and its relationship, if any, to the Veteran's period of service or a service-connected disability, while the Veteran has expressed his belief that he currently has a diagnosed psychiatric disorder other than his personality disorder, which is related to his period of service to include a schizoaffective disorder, bipolar disorder, or depression, or to his service-connected  arm and leg disorders, such an opinion would fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, supra.  Opinions as to causation involve making findings based on medical knowledge and clinical testing results, consequently, the Veteran's opinion that purports to establish such a relationship is of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service or a service-connected disability.  In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that he currently has an acquired psychiatric disorder related to his period of service or any service-connected disability.  

In contrast, the October 2016 VA examiner specifically indicated that the Veteran did not meet criteria for a related clinical psychiatric disorder.  The examiner concluded that all of the Veteran's previously identified mental health "symptoms" are better conceptualized as part of his underlying personality disorder (and possibly exacerbated by alcohol use and intoxication) and had never reached clinical significance warranting diagnosis of a clinical syndrome (e.g. Bipolar Disorder, Atypical Psychosis, or Schizoaffective Disorder).  The opinion was rendered after a thorough examination of the record, and the examiner provided detailed rationale as to the opinion that was rendered, citing to specific instances in the record to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

As to alcohol dependence, no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol.  See 38 U.S.C.A. §§ 105, 1131; 38 C.F.R. §§ 3.1(n), 3.301; see also VAOPGPREC 2-97.  The law precludes compensation for primary alcohol abuse disabilities, and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).

The Veteran has not submitted competent or probative medical evidence specifically indicating that he currently has an alcohol abuse problem arising from his period of service or a service-connected disability.  In contrast, the October 2016 VA examiner, following a complete review of the record, indicated that provided the etiology, course, and type of the Veteran's alcohol-related symptoms, as based on notable collateral information suggesting the Veteran began drinking alcohol to excess when he was 12 years old, as well as evidence at the time of his military injury suggesting his alcohol use was excessive well-before that which can be explained as merely an attempt to cope with notable pain, opined that it was less likely than not that the Veteran's diagnosed alcohol use disorder was incurred in, caused by, or aggravated by his military service or by his service-connected right shoulder and leg disabilities.  The opinion was rendered after a thorough examination of the record, and the examiner provided detailed rationale as to the opinion that was rendered, citing to specific instances in the record to support the opinion.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

Based upon the above, the preponderance of the evidence is against the claim for an acquired psychiatric disorder, a superimposed disability upon a personality disorder, or alcohol dependence claimed as either related to service or as a result of a service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


